Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that “PROGRAMS” are not a patent eligible statutory category under U.S. Patent Law 35 U.S.C. 101.
The following title is suggested: SIMULATION APPARATUS AND METHOD TO DERIVE A LOAD MOMENT IN AN ELASTIC HOLDER OF A ROBOT ARM.

 	Drawings
The drawings are objected to for the following reasons:
On page 5 line 20 (paragraph [0025]), simulation apparatus 10 is mentioned in reference to FIG. 1, but not labeled in FIG. 1.
On page 5 line 33 (paragraph [0027]), simulation apparatus 10 is mentioned in reference to FIG. 1, but not labeled in FIG. 1.
On page 16 line 29 (paragraph [0071]) and on page 17 lines 2-3 (paragraph [0072]), the description of S108 of FIG. 11 seems to have a logical error. Changing the box labeled 
Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 21 line 19, (paragraph [0092]), "takt time" should read "task time".
Appropriate correction is required.


Claim Objections
Claims 1-17 are objected to because of the following informalities:
In claim 1 line 10 (page 27 line 12), the language “such that” could be interpreted as claiming an intended result rather than the steps/structure to achieve the result. See MPEP 2173.05(g). Consider changing the language from “such that” to “until”.
Claims 2-15 are objected to for incorporating by reference the objected to language of claim 1.
In claim 3 line 4 (page 27 line 22), the accelerated movement lacks antecedent basis. The first time accelerated movement is introduced “a” or “an” should be used. Claim 3 could be referring to “the” accelerated movement of the workpiece or the robot arm by using "the" to describe accelerated movement. To correct this error, the claim may be amended to "an accelerated movement".
Claims 12 and 14 are objected to for incorporating by reference the objected to language of claim 3.
In claim 16 line 9 (page 30 line 6), the language “such that” could be interpreted as claiming an intended result rather than the steps/structure to achieve the result. See MPEP 2173.05(g). Consider changing the language from “such that” to “until”.
In claim 17 line 10 (page 30 line 18), the language “such that” could be interpreted as claiming an intended result rather than the steps/structure to achieve the result. See MPEP 2173.05(g). Consider changing the language from “such that” to “until”.
Appropriate correction is required.


Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“deriving unit configured to derive a load moment…” in claim 1 line 2. The “deriving unit configured to derive a load moment…” will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit configured to perform processing for changing, if the load moment derived by the deriving unit is larger than a threshold value, an execution condition…” in claim 1 line 8; The “execution condition change unit configured to perform processing for changing, if the load moment derived by the deriving unit is larger than a threshold value, an execution condition…” will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].


“execution condition change unit performs processing for decreasing the maximum acceleration rate” in claim 4 line 4. The “execution condition change unit performs processing for decreasing the maximum acceleration rate…”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit performs processing for increasing the maximum acceleration rate” in claim 5 line 4. The “execution condition change unit performs processing for increasing the maximum acceleration rate”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit presents, as a final execution condition, an execution condition…” in claim 6 line 3. The “execution condition change unit presents, as a final execution condition, an execution condition…”  will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“determination unit configured to determine…” in claim 7 line 2. The “determination unit configured to determine…”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit changes the execution condition for simulation or performs a presentation required for changing the execution condition, with respect to a section…” in claim 8 line 2. The “execution condition change unit changes the execution condition for simulation or performs a presentation required for changing the execution condition, with respect to a section…” will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“display unit configured to display a simulation result…” in claim 10 line 2. The “determination unit configured to determine…”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the 


“execution condition change unit performs processing for decreasing the maximum acceleration rate” in claim 11 line 4. The “execution condition change unit performs processing for decreasing the maximum acceleration rate”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit performs processing for decreasing the maximum acceleration rate” in claim 12 line 4. The “execution condition change unit performs processing for decreasing the maximum acceleration rate”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit performs processing for increasing the maximum acceleration rate” in claim 13 line 4. The “execution condition change unit performs processing for increasing the maximum acceleration rate”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit performs processing for increasing the maximum acceleration rate” in claim 14 line 4. The “execution condition change unit performs processing for increasing the maximum acceleration rate”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

“execution condition change unit performs processing for increasing the maximum acceleration rate” in claim 15 line 4. The “execution condition change unit performs processing for increasing the maximum acceleration rate…”   will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

With regard to “execution condition change unit changes the execution condition for simulation or performs a presentation required for changing the execution condition, with respect to a section…” in claim 8 line 2, under the three prong test:
(A)	The term “means” is not used, but “unit” is considered a generic placeholder, when no structural meaning modifies the limitation. See MPEP 2181(I)(A).
(B)	The functional language limitations “changes the execution condition” AND “performs a presentation required for changing the execution condition” is used.
(C)	The functional language is not modified by sufficient structural language to achieve the function of changing or performing a presentation.
The “execution condition change unit changes the execution condition for simulation or performs a presentation required for changing the execution condition, with respect to a section…” will therefore be interpreted as “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program.” See specification [0034].
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181(II)(B). Paragraphs [0078]-[0079] of the specification disclose an algorithm that the CPU 11 can determine which section the timing of dropping specified in step S105 corresponds to, page 18 lines 6-7, and then decreasing the acceleration of upward movement, page 18 line 15, or downward movement, page 18 lines 17-18. However, no algorithm is provided for “…performs a presentation required for changing the execution condition, with respect to a section…”.  Therefore, the means plus function claim language “execution condition change unit … performs a presentation 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 8, for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181(II)(B). No algorithm is provided for “…performs a presentation required for changing the execution condition, with respect to a section…”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


With respect to claim 9, the claimed functional language of “wherein the threshold value is set as a maximum value of a load moment…” is indefinite because it is a functional limitation that is not tied to any structural element of the claimed simulation apparatus. When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. See MPEP 2173.05(g). Claim 9 incorporates by reference from claim 1 both “a 
Additionally, the language “when an execution condition is changed, and an actual machine provided with a robot arm equivalent to the simulation model is repeatedly operated” is rejected for being indefinite. As claimed, it is unclear whether applicant intends to claim the “actual machine provided with a robot arm” as a structural element that is part of the simulation apparatus or if this is a functional limitation that is meant to describe what the “maximum value of a load moment” represents. Because this is an apparatus claim, the structural limitations and functional limitations need to be clearly claimed in order to define the metes and bounds of the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
	A simulation apparatus comprising: 
a deriving unit configured to derive a load moment that is generated in an 5elastic holder that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached and an acceleration rate of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction; and  
10an execution condition change unit configured to perform processing for changing, if the load moment derived by the deriving unit is larger than a threshold value, an execution condition of the simulation such that the load moment derived by the deriving unit does not exceed the threshold value.
The limitation of “a deriving unit configured to derive a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached and an acceleration rate of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is 
The limitation of “an execution condition change unit configured to perform processing for changing, if the load moment derived by the deriving unit is larger than a threshold value, an execution condition of the simulation such that the load moment derived by the deriving unit does not exceed the threshold value” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C). The limitation, as drafted, is a functional limitation that can be performed by subtracting a predetermined value from the maximum acceleration rate, see S204 and S205 from FIG. 12 and supporting paragraph [0079]. 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional limitations fall within the “apply it” category. In particular, the only additional limitation that is in claim 1, is the limitation that each unit be “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program”. This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
The limitation of “realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program” is interpreted into the claim based on the 35 U.S.C. 112(f) interpretation described above. This limitation however does not integrate the claim into a practical application because the limitation is merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. See MPEP 2106.04(d) referencing MPEP 2106.05(f).

Moving on to step 2B of the analysis. Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation falls within the “apply it” category. Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. The two claimed units (deriving unit and execution condition change unit) are functionally claimed software units that, under broadest reasonable interpretation, may be implemented using a generic computer and not a re-organization of old elements that is significantly more.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


wherein the load moment is derived by subtracting a moment that is generated due to inertial force from a moment that is generated in the workpiece. The limitation of “wherein the load moment is derived by subtracting a moment that is generated due to inertial force from a moment that is generated in the workpiece” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). As drafted and under a broadest reasonable interpretation, the limitation can be practice by performing the mathematical calculation of subtraction on particular moments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more.


With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 2, wherein the moment that is generated due to the inertial force is a moment that is generated due to horizontal inertial force acting in a horizontal direction, and in a case where the accelerated movement is movement in a direction inclined in the horizontal direction, is a sum of a moment that is generated due to horizontal inertial force acting in the horizontal direction and a moment that is generated due to vertical inertial force acting in a vertical direction. The  limitation of “wherein the moment that is generated due to the inertial force is a moment that is generated due to horizontal inertial force acting in a horizontal direction” is an abstract idea because it is claiming a mathematical relationship. See 


With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate. The limitation of “wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate” is an abstract idea because it is a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Interpreted in light of paragraph [0079] of the specification, this limitation is a mathematical calculation of decreasing the maximum acceleration rate by a predetermined value 


With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate. The limitation of “wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate” is an abstract idea because it is a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Interpreted in light of paragraph [0077] of the specification, this limitation is a mathematical calculation of increasing the maximum acceleration rate by a predetermined value either by adding (e.g., max acceleration + value) or multiplying by a percentage (e.g., max acceleration × 1.01). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more.


With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, wherein in a case where processing for changing the execution condition is repeated, the execution condition change unit presents, as a final execution condition, an execution condition under which the load moment derived by the deriving unit does not exceed the threshold value and is closest to the threshold value. 
The limitation of “wherein in a case where processing for changing the execution condition is repeated, … an execution condition under which the load moment derived by the deriving unit does not exceed the threshold value and is closest to the threshold value” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). As interpreted in light of paragraphs [0077], [0079], and [0103] of the specification, this claim is performed by repeating the mathematical calculations of incrementing or decrementing the maximum acceleration rate by a predetermined value until a certain condition happens -- the load moment is as close as possible to the threshold value without going over. The additional limitation of “the execution condition change unit presents, as a final execution condition,” does not transform the abstract idea into a practical application because this is insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The function of presenting an output of a calculation does not add a meaningful limitation to the calculation itself. Instead, this is post-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the courts have recognized the act of performing repetitive calculations as well understood, routine and conventional. See MPEP 2106.05(d). For the foregoing reasons, claim 6 is directed to an abstract idea without significantly more.


With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, further comprising: a determination unit configured to determine that holding of the workpiece by the holder is released if the load moment derived by the deriving unit is larger than the threshold value. The limitation of “a determination unit configured to determine that holding of the workpiece by the holder is released if the load moment derived by the deriving unit is larger than the threshold value” is an abstract idea because it is claiming a mental process. See MPEP 2106.04(a)(2)(III). The function of determining by comparing the load moment to a threshold value can be performed in the human mind. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is directed to an abstract idea without significantly more.


With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 7, wherein the execution condition change unit changes the execution condition for simulation or performs a presentation required for changing the execution condition, with respect to a section including a timing at which it is determined by the determination unit that the workpiece drops, from a plurality of sections that are separated based on operation instructions regarding the robot arm in a conveyance route of the robot arm. 

The limitation of “including a timing at which it is determined by the determination unit that the workpiece drops, from a plurality of sections that are separated based on operation instructions regarding the robot arm in a conveyance route of the robot arm” is an abstract idea because it is claiming a mental process. See MPEP 2106.04(a)(2)(III). As drafted and under a broadest reasonable interpretation, the function of determining a section of a conveyance route based on the timing at which the workpiece drops can be performed in the human mind or by using a piece of paper. For example, assume a conveyance route has three sections A, B, and C, where section A happens from [0, 1) seconds; B happens from [1, 2) second; and C happens from [2, 3) seconds. Given the timing of a drop happening at 1.4 seconds, a person could determine that the drop happened in section B using purely mental steps of comparing the timing of the drop against the timing of each route.


With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
The simulation apparatus according to claim 1, wherein the threshold value is set as a maximum value of a load moment that is generated under an execution condition under which holding of the workpiece by the holder is not released when an execution condition is changed, and an actual machine provided with a robot arm equivalent to the simulation model is repeatedly operated. 



With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 1, further comprising: a display unit configured to display a simulation result that satisfies the execution condition. The additional limitation of “a display unit configured to display a simulation result that satisfies the execution condition” does not transform the abstract idea into a practical application because this is insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The function of displaying an output of a calculation does not add a meaningful limitation to the calculation itself. 


With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 2, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate. The limitation of “wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate” is an abstract idea because it is a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Interpreted in light of paragraph [0079] of the specification, this limitation is a mathematical calculation of decreasing the maximum acceleration rate by a predetermined value either by subtracting (e.g., max acceleration – value) or multiplying by a percentage (e.g., max acceleration × 0.99). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more.


With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 3, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate. The limitation of “wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate” is an abstract idea because it is a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Interpreted in light of paragraph [0079] of the specification, this limitation is a mathematical calculation of decreasing the maximum acceleration rate by a predetermined value either by subtracting (e.g., max acceleration – value) or multiplying by a percentage (e.g., max acceleration × 0.99). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is directed to an abstract idea without significantly more.


With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 2, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate. The limitation of “wherein in a case where 


With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 3, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate. The limitation of “wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate” is an abstract idea because it is a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Interpreted in light of paragraph [0077] of the specification, this limitation is a mathematical calculation of increasing the maximum acceleration rate by a predetermined value either by adding (e.g., max acceleration + value) or multiplying by a percentage (e.g., max acceleration × 


	
With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The simulation apparatus according to claim 4, wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate. The limitation of “wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate” is an abstract idea because it is a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Interpreted in light of paragraph [0077] of the specification, this limitation is a mathematical calculation of increasing the maximum acceleration rate by a predetermined value either by adding (e.g., max acceleration + value) or multiplying by a percentage (e.g., max acceleration × 1.01). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is directed to an abstract idea without significantly more.


With respect to claim 16, applying step 1, the preamble of claim 16 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A simulation method comprising: 
deriving a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached and an acceleration rate of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction; and 
performing processing for changing, if the load moment derived in the deriving is larger than a threshold value, an execution condition of the simulation such that the load moment derived in the deriving does not exceed the threshold value.
The limitation of “deriving a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached and an acceleration rate of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C). The limitation, as drafted, is a step that can be performed by solving for the load moment using equations (5) and (6) from the specification, see page 15 line 8; page 15 line 22; and paragraph [0066] of the specification on page 15 lines 15-20. 
The limitation of “performing processing for changing, if the load moment derived in the deriving is larger than a threshold value, an execution condition of the simulation such that the load 
Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional limitations to consider. Looking at the claim as a whole, the field of the invention relates to improving a pick-and-place apparatus with an elastic holder and a robot arm, but nothing in the claim directly ties the mathematical calculations of claim 16 to real-world robot arm and elastic holder. Thus, the claim as a whole is directed to a general field of use, and the abstract idea is not integrated into a practical application. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis. Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of the abstract idea. Looking at the claim limitations as an ordered combination, claim 16 does not amount to significantly more. The two claimed steps claim mathematical calculations that, under broadest reasonable interpretation, may be implemented using a pencil and paper and not a re-organization of old elements that is significantly more.



With respect to claim 17, applying step 1, the preamble of claim 17 claims a non-transitory computer readable recording medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 17 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
A non-transitory computer-readable recording medium storing a simulation program for causing a computer to perform operations comprising: 
deriving a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached and an acceleration rate of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction; and 
performing processing for changing, if the load moment derived in the deriving is larger than a threshold value, an execution condition of the simulation such that the load moment derived in the deriving does not exceed the threshold value.
The limitation of “deriving a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached and an acceleration rate of the workpiece, when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 
The limitation of “performing processing for changing, if the load moment derived in the deriving is larger than a threshold value, an execution condition of the simulation such that the load moment derived in the deriving does not exceed the threshold value” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(l)(C). The limitation, as drafted, is a functional limitation that can be performed by subtracting a predetermined value from the maximum acceleration rate, see S204 and S205 from FIG. 12 and supporting paragraph [0079]. 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional limitations fall within the “apply it” category. In particular, the only additional limitation that is in claim 17, is recited in the preamble: “A non-transitory computer-readable recording medium storing a simulation program for causing a computer to perform operations”. This additional limitation must be considered individually and with the claim as a whole to determine if it integrate s the judicial exception into a practical application.
The limitation of “A non-transitory computer-readable recording medium storing a simulation program for causing a computer to perform operations” does not integrate the claim into a practical application because the limitation is merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. See MPEP 2106.04(d) referencing MPEP 2106.05(f).
Looking at the claim as a whole, the field of the invention relates to improving a pick-and-place apparatus with an elastic holder and a robot arm, but nothing in the claim directly ties the mathematical calculations of claim 17 to real-world robot arm and elastic holder. Thus, the claim as a whole is directed 
Moving on to step 2B of the analysis. Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation falls within the “apply it” category. Looking at the claim limitations as an ordered combination, claim 17 does not amount to significantly more. The two claimed steps claim mathematical calculations that, under broadest reasonable interpretation, may be implemented using a generic computer and not a re-organization of old elements that is significantly more.
For the foregoing reasons, claim 17 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11, 13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 10,173,318 (Kurth).

With respect to claim 1, Kurth teaches A simulation apparatus (a device for controlling at least one peripheral component of a robot system [col 1 ln 5]) comprising:
a deriving unit configured to derive a load moment (computing means that determines a force acting on the peripheral component, [col 2 ln 60-65]; where force refers to a total of individual forces including anti-parallel force pairs, i.e. torques, [col 1 ln 42-46]) that is generated in an elastic holder (peripheral component like a pneumatic gripper, [col 1 line 49-50]) that holds a workpiece due to a difference between an acceleration rate of a robot arm to which the holder is attached (“inner” or “constraining” force caused by mechanical attachments of the peripheral work piece, [col 3 ln 1-5]) and an acceleration rate of the workpiece (external or impressed force, such as gravitation or inertia, [col 3 ln 18-21]; [col 3 ln 32-39]), when executing a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is accelerated based on an operation instruction (force can be estimated from a mechanical substitute model that shows the dynamics of the robot system, [col 4 ln 14-26]; note an example robot system is given by FIG. 1 with pneumatic nozzles 1A-1C, robot arm 2, and workpiece 3, [col 6 ln 58 – col 7 ln 4); and
an execution condition change unit (a control without feedback referred to herein as “setting”, [col 2 ln 19-30]; See Also “setting means” from claim 10) configured to perform processing for changing, if the load moment derived by the deriving unit is larger than a threshold value, an execution condition of the simulation (setting the quantity of power supplied to the peripheral component continuously; and in particular if determined force is going to be larger than current determined force, increasing holding force so the determined force stays below the holding force, [col 4 ln 44-63]; see also FIG. 2C the change 
Under the 112(f) interpretation of “deriving unit”, Kurth also teaches that the deriving unit is realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program ([col 1 ln 24-34]).
Under the 112(f) interpretation of “execution condition change unit”, Kurth also teaches that the execution condition change unit is realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program ([col 1 ln 24-34]).


With respect to claim 2, Kurth teaches all of the limitations of claim 1, as noted above. Kurth further teaches wherein the load moment is derived by subtracting a moment that is generated due to inertial force from a moment that is generated in the workpiece (determine outer force by deduction of the weight and inertia force on the payload, [col 9 ln 41-44]).


With respect to claim 4, Kurth teaches all of the limitations of claim 1, as noted above. Kurth further teaches wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition 


With respect to claim 5, Kurth teaches all of the limitations of claim 1, as noted above. Kurth further teaches wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate (increasing holding force if determined force is going to be more than current determined force, but keeping determined force as less than holding force, so the workpiece does not drop, [col 4 ln 44-63]; see also FIG. 2C the change of force from section T/2-T to the section greater than T).


With respect to claim 11, Kurth teaches all of the limitations of claim 2, as noted above. Kurth further teaches wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit is larger than the threshold value, the execution condition change unit performs processing for decreasing the maximum acceleration rate (decreasing holding force if determined force is going to be less than current determined force, while still keeping determined force as less than holding force, so the workpiece does not drop, [col 4 ln 44-63]; see also FIG. 2C the change of force from section 0-T/2 to the section T-T/2).





With respect to claim 15, Kurth teaches all of the limitations of claim 4, as noted above. Kurth further teaches wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate (increasing holding force if determined force is going to be more than current determined force, but keeping determined force as less than holding force, so the workpiece does not drop, [col 4 ln 44-63]; see also FIG. 2C the change of force from section T/2-T to the section greater than T).


With respect to claim 16, Kurth teaches A simulation method (a method for controlling at least one peripheral component of a robot system [col 1 ln 5]) comprising: 
deriving a load moment (determining a force acting on the peripheral component, [col 2 ln 60-65]; where force refers to a total of individual forces including anti-parallel force pairs, i.e. torques, [col 1 ln 42-46]) that is generated in an elastic holder (peripheral component like a pneumatic gripper, [col 1 line 49-50]) that holds a workpiece due to a difference between an acceleration rate of a robot arm to 
performing processing for changing, if the load moment derived in the deriving is larger than a threshold value, an execution condition of the simulation (setting the quantity of power supplied to the peripheral component continuously; and in particular if determined force is going to be larger than current determined force, increasing holding force so the determined force stays below the holding force, [col 4 ln 44-63]; see also FIG. 2C the change of force from section T/2-T to the section greater than T) such that the load moment derived in the deriving does not exceed the threshold value (power is minimized such that determined force is less than discretized holding force, [col 4 ln 64]-[col 5 ln 9]; note that the connection or disconnection of component means can take place such that the peripheral component exerts the greatest possible or least possible torque, [col 5 ln 6-9] – meaning individual peripheral components 1A-1C can be turned on an off to counteract torque).


With respect to claim 17, Kurth teaches A non-transitory computer-readable recording medium storing a simulation program for causing a computer to perform operations (a data storage device or memory with a program saved to it, which in the event of execution carries out of an inventive method for specifying a power of a peripheral component and/or for controlling a peripheral component, [col 1 
performing processing for changing, if the load moment derived in the deriving is larger than a threshold value, an execution condition of the simulation (setting the quantity of power supplied to the peripheral component continuously; and in particular if determined force is going to be larger than current determined force, increasing holding force so the determined force stays below the holding force, [col 4 ln 44-63]; see also FIG. 2C the change of force from section T/2-T to the section greater than T) such that the load moment derived in the deriving does not exceed the threshold value (power is minimized such that determined force is less than discretized holding force, [col 4 ln 64]-[col 5 ln 9]; note that the connection or disconnection of component means can take place such that the peripheral component exerts the greatest possible or least possible torque, [col 5 ln 6-9] – meaning individual peripheral components 1A-1C can be turned on an off to counteract torque).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,173,318 (Kurth) in view of “Time-Optimized Generation of Robot Trajectories Considering Object Dynamic Constraints” (Chen).


With respect to claim 3, Kurth teaches all of the limitations of claim 2 as noted above. Kurth further teaches that accelerated movement is the sum of a moment that is generated due to multiple components (a force pair, meaning a moment, may be referred to as one force, and that force may have multiple components, [col 1 ln 42-51]). Kurth does not teach that these components are necessarily horizontal and vertical components. Thus, Kurth does not specifically teach wherein the moment that is generated due to the inertial force is a moment that is generated due to horizontal inertial force acting in a horizontal direction, and in a case where the accelerated movement is movement in a direction inclined in the horizontal direction, is a sum of a moment that is generated due to horizontal inertial force acting in the horizontal direction and a moment that is generated due to vertical inertial force acting in a vertical direction.
app in an inclined direction, and opposing inertial accelerations broken into components ax, ay, and az, [page 42 paragraph 3]-[page 43 paragraph 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system that teaches all of the claimed features except for how an inertial acceleration can be broken into its horizontal and vertical components. Chen teaches that by breaking these accelerations into their horizontal and vertical components, the shear force of the workpiece can be compared to the friction force of the end-effector, [page 42 paragraph 3]-[page 43 paragraph 1], and a tilt may be determined to reduce torques and the shear forces on the transported object, [page 16 paragraph 1 line 3]. A person having skill in the art would have a reasonable expectation of success in reducing any torques in the system of Kurth by modifying Kurth with the platform control in Chen. Therefore, it would have been obvious to combine Kurth with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.



It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth discloses a system that changes an execution condition based on a derived moment by reducing power to one or more of the suction nozzles, [col 4 ln 64]-[col 5 ln 9]. Chen teaches that using vacuum technology may allow for high-speed lifting/transferring of goods, [pages 39 paragraph 1]. A person having skill in the art would have a reasonable expectation of success in combining the vacuum suction gripper system of Chen, FIG. 4-1, with the pneumatic gripper system of Kurth. Therefore, it would have been obvious to combine Kurth with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 12, Kurth in view of Chen teaches all of the limitations of claim 3, as noted above. Kurth further teaches wherein in a case where the execution condition is a maximum 


With respect to claim 14, Kurth in view of Chen teaches all of the limitations of claim 3, as noted above. Kurth further teaches wherein in a case where the execution condition is a maximum acceleration rate, if the load moment derived by the deriving unit does not exceed a threshold value, the execution condition change unit performs processing for increasing the maximum acceleration rate (increasing holding force if determined force is going to be more than current determined force, but keeping determined force as less than holding force, so the workpiece does not drop, [col 4 ln 44-63]; see also FIG. 2C the change of force from section T/2-T to the section greater than T).


Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,173,318 (Kurth) in view of US Pub. 2007/0135933 A1 (Panesse).


With respect to claim 6, Kurth teaches all of the limitations of claim 1, as noted above. Kurth further teaches an execution condition under which the load moment derived by the deriving unit does not exceed the threshold value and is closest to the threshold value (power is minimized, but determined force must always be less than discretized holding force, [col 4 ln 64]-[col 5 ln 9]; note that 
However, Panesse teaches wherein in a case where processing for changing the execution condition is repeated, the execution condition change unit presents, the final execution condition (as seen in the loop of FIG. 6, a user configures and reconfigures a simulation to get multiple results, [0062], and then reviews the performance of alternate configurations side-by-side including inputs-outputs, [0061]). 
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Panesse because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth teaches a means of determining forces acting on a robot system, [col 4 ln 14-26], and a means of changing power settings based on a forces determined from the path taken by the robot system, [col 4 ln 44-56]. Panesse discloses a simulation system for a physical realization of hardware, [0006] line 3, and specifically mentions that the physical realization may include picking and placing work, [0015] line 7, as well as a nozzle or vacuum grip, [0017] line 5, similar to the system disclosed in Kurth. A person having skill in the art would have a reasonable expectation of success in combining the simulation system of Panesse with the pneumatic gripper system of Kurth. Therefore, it would have been obvious to combine Kurth in view of Panesse to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.



However, Panesse teaches a determination unit configured to determine that holding of the workpiece by the holder is released (diagnostics module may be employed to compare simulated fault to the non-fault simulated outputs, [0060] lines 13-16). 
Under the 35 U.S.C. 112(f) interpretation of “determination unit”, Panesse also teaches realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program ([0049], [0065]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Panesse because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth teaches a means of determining forces acting on a robot system, [col 4 ln 14-26], and a means of changing power settings based on a forces determined from the path taken by the robot system, [col 4 ln 44-56]. Panesse discloses a diagnostic module that provides control signals for identifying specific malfunctions after running a simulation, [0031] lines 1-3, and specifically mentions that the physical realization of the simulation may include picking and placing work, [0015] line 7, as well as a nozzle or vacuum grip, [0017] line 5. A person having skill in the art would have a reasonable expectation of success in combining the simulation system of Panesse with the pneumatic gripper system of Kurth. Therefore, it would have been obvious to combine Kurth with Panesse to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 8, Kurth in view of Panesse teaches all of the limitations of claim 7, as noted above. Kurth further teaches wherein the execution condition change unit changes the execution condition for simulation or performs a presentation required for changing the execution condition, with respect to a section including a timing at which it is determined by the determination unit that the workpiece drops, from a plurality of sections that are separated based on operation instructions regarding the robot arm in a conveyance route of the robot arm (holding force changes with respect to time for different path sections, [col 4 ln 53-56]; see also FIG. 2C and supporting specification sections for an example, [col 7 ln 33-63]).


With respect to claim 10, Kurth teaches all of the limitations of claim 1, as noted above. Kurth does not teach a display unit configured to display a simulation result that satisfies the execution condition. However, Panesse teaches a display unit configured to display a simulation result that satisfies the execution condition (certain simulation results may be displayed in real time during a simulation, [0064] line 11).
Under the 35 U.S.C. 112(f) interpretation of “display unit”, Panesse also teaches realized by the CPU 11 reading out a simulation program stored in the ROM 12 or the storage 14, loading the program to the RAM 13, and executing the program ([0049], [0065]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kurth with Panesse because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kurth teaches a means of determining forces acting on a robot system, [col 4 ln 14-26], and a means of changing power settings based on a forces determined from the path taken by the robot system, [col 4 ln 44-56]. Panesse .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 9,102,054 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M./               Examiner, Art Unit 2129

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2129